Citation Nr: 0203188	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  99-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for shortening of the 
right leg.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the shortening of the right 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran reportedly had active duty from October 1985 to 
February 1990 which has not been verified.  These matters 
come to the Board of Veterans' Appeals (Board) from the 
timely appeal of a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Detroit, in which the RO denied entitlement to service 
connection for shortening of the right leg and a low back 
disorder secondary to the leg shortening.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, provided him VA medical 
examinations, and an independent medical opinion has been 
obtained in order to assist him in substantiating his claim 
for VA compensation benefits. 

2.  The defect in the right lower extremity resulting in a 
leg length discrepancy existed prior to the veteran entering 
active service, and is not shown to have been aggravated by 
active service.

3.  A chronic low back disorder was not shown during service, 
and is not shown to be related to an in-service disease or 
injury or a service-connected disorder.




CONCLUSIONS OF LAW

1.  Shortening of the right leg was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 
1137, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2001).

2.  A low back disorder was not incurred in or aggravated by 
active service, and is not due to or the proximate result of 
a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Medical records from the Northern Michigan Hospital show that 
prior to entering service the veteran was examined and 
treated for congenital shortening and bowing of the right 
tibia.  An X-ray study of both hips, both legs, and the right 
ankle for that stated purpose in August 1980 revealed an 
abnormality at the junction of the middle and distal thirds 
of the right tibia.  The abnormality measured 2.7 by 2.5 by 
1.5 centimeters in size.  In September 1980 the veteran 
underwent the surgical removal of what was determined to be a 
bone cyst, resulting in the removal of a piece of bone that 
was three-eighths inch by three-eighths inch in size from the 
lateral aspect of the tibia.  The contents of the cyst were 
removed from the cavity of the tibia, and the bone was then 
filled with bone chips.  

A December 1980 treatment record from the Burns Clinic 
Medical Center indicates that the veteran complained of 
problems with his right knee, which his physician assessed as 
tendonitis.  He was doing some cross-country skiing, but had 
not yet returned to full activity.  The treating physician 
recommended that the veteran perform exercises to stretch his 
hamstrings.  An X-ray study then revealed that the lesion 
resulting from the surgery was about healed, and the veteran 
was released to resume full activity.  An additional X-ray 
study was conducted in April 1981 due to a leg length 
discrepancy.  The report of the X-ray study indicates that 
the leg length discrepancy on the right had been slightly 
over-corrected, with the right iliac crest being seven 
millimeters higher that the left.  Measuring the lower 
extremities from the tip of the medial malleolus to the 
extreme upper cortex of the femoral heads showed the left leg 
to be four millimeters shorter than the right.

An August 1983 summary from Good Samaritan Hospital shows 
that the veteran complained of severe left flank pain, which 
was initially attributed to renal colic.  He was discharged 
from the hospital with diagnoses of hematuria, prostatitis, 
and back pain, cause undetermined.  He was again hospitalized 
in November 1983 and June 1984 for renal colic.

The service medical records indicate that on entering active 
duty the veteran reported having or having had swollen or 
painful joints, broken bones, and a cyst.  In explaining 
those complaints the examining physician found that the 
veteran had Osgood-Schlatter's disease in the left knee, and 
that he had undergone the excision of a benign cyst from the 
lower left leg with a bone graft.  On examination the 
physician documented full range of motion in both knees, and 
a scar on the right leg.  An X-ray study of the lower right 
leg was requested in conjunction with the examination, but if 
it was performed a report of the study is not of record.

In February 1986 the veteran complained of a throbbing pain 
in the lower right leg of two months in duration.  The pain 
normally occurred after running or prolonged standing.  
Examination revealed tenderness to palpation in the right 
lower extremity, and his complaints were attributed to shin 
splints.  He again complained in April 1986 of right lower 
leg pain, progressively worse since December 1985.  He then 
reported having had surgery for a benign tumor in October 
1980.  A current  X-ray study showed evidence of an old bony 
density and the prior surgery, but no acute changes.  On 
evaluation by an orthopedist the pain was attributed to a 
questionable stress reaction.

The veteran reported having pain, clicking, and giving way of 
the right knee in March 1987, and having had a tumor removed 
from the tibia in 1980.  Examination then showed a one-fourth 
inch shortening of the right lower leg, and a 30 degree 
external rotation deformity of the right tibia and fibula.  
An arthrogram of the right knee was negative, and the 
symptoms were attributed to probable symptomatic mal-
alignment of the lower leg with external rotation and a varus 
bow.  Medication did not sufficiently alleviate the symptoms, 
and surgery was performed in May 1987.

The records pertaining to the May 1987 surgery indicate that 
the veteran's history was pertinent for a prior curettage and 
bone graft of the distal right tibia due to a bone cyst, with 
resulting 60 degree external mal-rotation of the right lower 
leg in comparison to the orientation of the right knee, one-
half inch shortening of the right lower leg, and medial right 
knee pain secondary to the deformity.  Surgical correction of 
the deformity was performed, with a rotational osteotomy of 
the right tibia with fixation.  According to the operative 
report, a transverse osteotomy was performed one centimeter 
distal to the post-operative changes to the tibia.  The 
fibula was also incised.  The external rotation deformity was 
corrected by rotating the distal fragment of the tibia, and 
the incision fixed with a steel plate.  There were no 
complications from the surgery, and the post-surgical course 
was uneventful.  The right lower extremity was placed in a 
short leg walking cast until October 1987.  Multiple X-ray 
studies following the surgery showed the right tibia and 
fibula to be in good alignment and that the osteotomy was 
well healed.

In September 1987 the veteran complained of increasing pain 
in the right leg, and was then walking with a cane and a 
slight limp.  Examination revealed the wound to be well 
healed, and the alignment to be excellent.  The physician 
then determined that the osteotomy needed additional time to 
heal.  The veteran was still limping in December 1987, and 
examination then showed the leg lengths to be equal.  The 
physician prescribed physical therapy, to include gait 
training, but the veteran did not appear for the 
appointments.

The veteran did well until March 1988, when he sustained a 
contusion to the right leg at the site of the surgery in a 
fall off an embankment, and was then walking with a marked 
limp.  He complained of pain in the right lower leg, which 
was attributed to bursitis resulting from the fixation screw.  
Surgery was performed to remove the screws and plate from the 
right tibia.  Examination in May, August, and November 1988 
disclosed the operation site to be well healed, and the 
veteran was asymptomatic in November 1988.  Following the 
surgery he was given a limited profile through November 1988.

The veteran injured his right knee in May 1989 when riding a 
motorcycle, with pain and locking of the knee.  An X-ray 
study showed no abnormalities, and his symptoms were assessed 
as traumatic right patellofemoral pain.  He was given 
exercises to perform and an additional limited profile.  The 
right knee symptoms were found to be resolving in July 1989.

In conjunction with his January 1990 separation examination 
the veteran again reported having or having had swollen or 
painful joints, broken bones, and a cyst.  In commenting on 
those complaints the examiner indicated that the veteran had 
a history of post-surgical degenerative joint disease in the 
right knee, but physical examination revealed no 
abnormalities in the right lower extremity other than the 
surgical scars.

The veteran submitted the report of a June 1987 X-ray study 
of the right tibia and fibula, which was conducted while he 
was on convalescent leave following the leg surgery.  In 
comparison to the December 1980 study, the June 1987 X-ray 
study disclosed a recent interval osteotomy of the distal 
fibular and tibial diaphyses.  A plate and six screws secured 
the tibial osteotomy, and the tibia and fibula were in 
anatomic alignment.  The non-ossifying fibroma of the distal 
tibia had been removed.

In an April 1996 report Joseph M. McGraw, M.D., stated that 
the veteran then complained of right leg pain, and reported a 
six-month history of low back and right hip pain.  He also 
had a history of a tibial rotation osteotomy, and attributed 
a leg length discrepancy to the osteotomy.  He had previously 
been given a lift to wear in his right shoe, but had not used 
it recently.  On examination he walked with a short leg gait 
on the right.  There was a 2.5 centimeter leg length 
discrepancy, right shorter than left.  Dr. McGraw attributed 
the veteran's complaints to probable sacroiliitis, and stated 
that the leg length discrepancy was more than likely 
exacerbating his back complaints.  A whole-body bone scan in 
April 1996 disclosed a single focus of abnormal activity in 
the proximal left fibula, but no other abnormalities.

An April 1996 private treatment record from an unknown 
provider indicates that the veteran reported having had five 
surgeries on his right leg, resulting in shortening of the 
right leg.  He complained of mid-back pain, and reported 
having injured his back in a fall several years previously.  
He asserted that his back problems were made worse by a 
chiropractor two years previously.  Examination revealed 
moderate spasm in the mid-dorsum area.  Examination four days 
later showed a significant (greater than one inch) shortening 
of the right leg.  The veteran complained of low back and 
right hip pain in December 1996 after having lifted a 
snowmobile.  In March 1997 he reported that his back pain was 
worse.

The veteran initially claimed entitlement to compensation 
benefits in November 1998, at which time he asserted that the 
shortening of the right leg was caused by the in-service 
surgery, and that his low back and right hip problems were 
due to the shortening of the right leg.

In conjunction with a March 1999 VA examination, the veteran 
again said that the one inch shortening of the right leg was 
due to the in-service osteotomy.  He started having pain in 
the low back and right hip in 1996, with shortening of the 
right leg.  The examiner found that the right leg was one 
inch shorter than the left, and that the veteran walked with 
a limp on the right when not using a shoe lift.  Examination 
of the low back and right hip, including X-ray studies, 
showed no abnormalities.  The examiner assessed the 
complaints and findings as lower back pain and right hip pain 
as secondary to ligamentous strain.  The examiner found that 
the ligamentous strain was due to the in-service surgery, 
which resulted in shortening of the right leg.

In an April 1999 statement, his June 1999 notice of 
disagreement, and his July 1999 substantive appeal, the 
veteran reported that following the osteotomy in service his 
right knee pain went away.  He started to have hip and back 
pain in 1995, at which time he found out that his right leg 
was one inch shorter than the left.  He asserted that the 
shortening of his right leg was caused by the surgery in 
service.  He attributed his back and hip pain to not having 
been given a shoe lift following the in-service surgery.

The RO provided the veteran an additional VA examination in 
September 1999.  He again complained of right lower back and 
right hip pain.  He reported having had a bone cyst removed 
from the right tibia at the age of 14 years, following which 
he had no problems and played sports in school.  He developed 
pain in the right knee after having been in service a couple 
of years, when he was advised of a deformity in the right 
leg.  He had an osteotomy performed in 1987, after which his 
right leg was casted for 18-19 months.  In 1995 he again 
experienced pain in the right leg, when he was notified of 
the shortening of the right leg.

Examination revealed a five-eighths inch shortening of the 
right leg with shortening of the femoral bone, but not the 
tibia.  There was also a varus deformity of the right leg.  
An X-ray study of the right leg disclosed the healed 
osteotomy of the distal tibia, which was in normal alignment, 
and no abnormalities pertaining to the right knee.  The long 
X-ray film for leg length measurement showed moderate pelvic 
tilt, with the right femur being two centimeters shorter than 
the left, resulting in a two-centimeter shortening of the 
right leg.  The examiner provided diagnoses of chronic low 
back and right hip pain, with no objective evidence of 
orthopedic pathology, and five-eighths inch shortening of the 
right femoral bone.  

Based on review of the evidence in the claims file, the 
examiner found that the shortening of the right lower 
extremity was due to a developmental defect that pre-existed 
service, that the in-service corrective surgery did not 
result in any residual disability or cause any ambulatory 
symptoms, and concluded that the pre-existing developmental 
abnormality had not been aggravated during service.  The 
examiner also found that the shortening of the right lower 
extremity was due to shortening of the femur and not the 
tibia, where the surgery had been performed.  The examiner 
further found that the bone graft site in the right iliac 
crest did not result in any ambulatory symptoms.

The veteran presented testimony at a hearing before an RO 
Hearing Officer in January 2000.  He denied having had any 
problems with his right leg between the surgery in 1980 and 
his entrance on active duty, or any problems during basic 
training.  He denied that the in-service surgery alleviated 
any of the pain he was having in the right knee.  He was 
having pain in his low back and right hip in 1996, when the 
shortening of the right leg was initially found.  He was then 
prescribed shoe lifts to alleviate his limp.  He stated that 
he had walked with a limp on the right leg since the in-
service surgery, which he had previously attributed to having 
worn a cast for so long, but that he did not develop any pain 
in the leg, hip, or back until four years later.  He denied 
having any limp when he entered service, because it would 
have been found during his entrance examination or during 
basic training.

The veteran presented the report of an April 2000 
computerized tomography (CT) scan of the right lower 
extremity that was conducted to investigate a leg length 
discrepancy.  That study showed the length of the left femur 
to be 47.9 centimeters in length, while the right femur was 
47.2 centimeters in length.  The left tibia was 
36.8 centimeters, and the right tibia was 36.2 centimeters.  
The overall length of the left lower extremity was 
84.7 centimeters, compared to 83.4 centimeters on the right, 
resulting in the right lower extremity being 1.3 centimeters 
shorter than the left.

The veteran also presented testimony before the undersigned 
in November 2000.  In addition to the information previously 
provided, he stated that he did not have an abnormal gait 
while in basic training because it would have been discovered 
by his drill instructor.  He denied having had any surgical 
procedures performed on the right femur, or thigh bone.

In view of the conflicting evidence concerning whether the 
veteran's leg length discrepancy was aggravated by service, 
the Board requested an independent medical opinion.  In an 
August 2001 report Richard M. Terek, M.D., an orthopedic 
surgeon, stated that he had reviewed the veteran's claims 
file, in which the August 1980 X-ray request documented that 
the veteran had a congenital shortening and bowing of the 
right tibia prior to entering service.  He also referenced 
the April 1981 X-ray study that showed that the leg length 
discrepancy had been over-corrected, again indicating that a 
leg length discrepancy existed prior to the veteran entering 
service.  The hospital summary pertaining to the in-service 
osteotomy showed that the veteran's right leg was one-half 
inch shorter than the left prior to the surgery.  That degree 
of shortening was also reflected in the April 2000 CT scan 
because the 1.3 centimeters shown in the CT scan was 
approximately the same as one-half inch.  Six millimeters of 
that discrepancy was due to shortening of the right tibia, 
and the remainder was due to shortening of the femur.

Dr. Terek noted that although the April 1981 X-ray study 
disclosed that the right lower extremity was four millimeters 
shorter than the left, the evidence did not indicate whether 
the veteran had then reached skeletal maturity (he was then 
almost 16 years of age).  He found that the osteotomy 
performed in service would not have resulted in significant 
shortening of the leg, in that the only shortening that would 
occur was due to the width of the saw blade.  He described 
that shortening as trivial, and stated that it would not 
contribute significantly to the pre-existing leg length 
discrepancy.  He found, with a reasonable degree of medical 
certainty, that it is not at least as likely that the 
veteran's current leg length discrepancy is due to the 
corrective orthopedic surgery performed while he was in 
service or was otherwise related to service.

In response to Dr. Terek's opinion, the veteran's 
representative provided a medical opinion from Craig N. Bash, 
M.D., a neuroradiologist.  Dr. Bash also reviewed the claims 
file, and determined that the veteran had entered service 
with the right leg being one-fourth inch shorter than the 
left, as shown in the March 1987 service medical records.  
Measurements taken before the May 1987 osteotomy showed the 
right leg to be one-fourth to one-half inch shorter than the 
left.  Measurements taken after his separation from service 
showed the right leg to be 1.3 centimeters to one inch 
shorter than the left.  Based on that evidence Dr. Bash 
stated that, to a reasonable degree of medical certainty, the 
veteran acquired additional shortening of the right leg 
during service.  He also stated that the leg length 
discrepancy caused the veteran's current right knee, right 
hip, and back problems due to an abnormal gait.
Duty to Assist

The regulation pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was recently 
revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The changes in the 
regulation are effective November 9, 2000, with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and apply to all claims 
filed on or after November 9, 2000, or filed previously but 
not yet final as of that date.  Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, 
14 Vet. App. 327 (2001) (per curiam), motion for review en 
banc denied, No. 99-1788 (U.S. Vet. App. May 24, 2001) (per 
curiam) (en banc); VAOPGCPREC 11-00.  Because the veteran had 
appealed the March 1999 denial of service connection, that 
decision was not final on November 9, 2000, and the 
provisions of the VCAA apply to his claim.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

In this case, the RO informed the veteran of the evidence 
needed to substantiate his claim in March 1999, February 
2000, and March 2000.  The RO provided the veteran a 
statement of the case and supplemental statements of the case 
in July 1999, October 1999, February 2000, April 2000, and 
May 2000.  In those documents the RO informed the veteran of 
the regulatory requirements for establishing service 
connection, and provided him the rationale for not awarding 
service connection.  The veteran's representative has been 
provided the claims file for review on multiple occasions, 
and submitted additional evidence in support of the appeal 
with a waiver of consideration of that evidence by the RO in 
the first instance.  38 C.F.R. § 20.1304.  The RO notified 
the veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

The RO has obtained the veteran's service medical records and 
the relevant private treatment records designated by the 
veteran, and provided him VA examinations in March 1999 and 
September 1999.  The veteran presented testimony before the 
RO Hearing Officer in January 2000, and before the 
undersigned in November 2000.  The Board has obtained an 
independent medical opinion to assist the veteran in 
substantiating his claim for compensation benefits.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to his appeal.  The Board concludes that all 
relevant information has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in substantiating his claim for VA 
benefits.


Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disability which is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, the disorder is not presumed to have been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West Supp. 2001); Ortiz v. Principi, 274 F.3d 1361, 1365-66 
(Fed. Cir. 2001); 38 C.F.R. § 3.102 (as amended by 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)).  


Analysis

The medical evidence indicates that the veteran's right leg 
is 1.3 centimeters to one inch shorter than his left leg.  
His claim for service connection is, therefore, supported by 
medical evidence of a current diagnosis of disability.  For 
the reasons that will be explained below, however, the Board 
finds that the defect of the right lower extremity existed 
prior to the veteran's entry on active duty and was not 
aggravated during service.  His claim is not, therefore, 
supported by probative evidence of in-service aggravation of 
a disease or injury, or medical evidence of a nexus between 
the aggravation of a disease or injury and the current 
disability.  Hickson, 12 Vet. App. at 253.

Although the veteran reported on entering service that he had 
undergone the excision of a benign cyst from the lower [left] 
leg prior to service, no abnormalities pertaining to the 
lower extremities were noted as the result of the physical 
examination.  The veteran is, therefore, entitled to the 
presumption of soundness on entering service.  The pre-
service medical records show, however, that he underwent 
surgery for a defect in the right leg, specifically 
congenital shortening and bowing of the right tibia, in 1980.  
A one-third to one-half inch shortening of the right lower 
extremity was found prior to the May 1987 osteotomy, and the 
physician providing the treatment determined that the 
shortening and mal-alignment of the right leg was caused by 
the pre-service surgery.

Although the examiner in March 1999 found that the shortening 
of the right leg resulted from the in-service surgery, that 
assessment was based on the veteran's report of having 
undergone the osteotomy in May 1987, without any reference to 
the pre-existing abnormality or surgical treatment.  The 
finding is not, therefore, probative of whether the disorder 
pre-existed service.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (an opinion that is based on the veteran's 
reported history is not probative).  The examiner in 
September 1999 determined that the defect in the right lower 
extremity was developmental, in that it affected the femur 
that was not altered by the osteotomy, as well as the tibia. 

Dr. Terek also found that the veteran had a congenital defect 
in the right lower extremity that pre-existed his entry into 
service.  Although Dr. Terek incorrectly referenced the April 
1981 X-ray study as showing that the right leg was four 
millimeters shorter than the left, he also noted that that X-
ray study indicated that the previous shortening of the right 
leg had been over-corrected.  He relied on the X-ray study as 
evidence of a leg length discrepancy, and not a specific 
finding that the right leg was then shorter than the left.  
He also noted that the leg length discrepancy shown in April 
1981 did not reflect whether the veteran had reached skeletal 
maturity, or was still growing.  In addition, Dr. Bash 
acknowledged that a leg length discrepancy pre-existed the 
veteran's entry on active duty.  He found that it was clear 
from review of the medical evidence that the veteran entered 
service with a leg length discrepancy, as shown in the 
medical records pre-dating the May 1987 osteotomy.  

In determining whether a disorder pre-existed service all 
medically accepted evidence can be considered, and the 
determination is not limited to contemporaneous evidence 
documenting the existence of the disorder.  Harris v. West, 
11 Vet. App. 456 (1998), aff'd 203 F.3d 1347 (Fed. Cir. 
2000).  The veteran has denied having a leg length 
discrepancy from August 1980 until he entered service.  As a 
lay person the veteran is competent to provide evidence of 
observable symptoms, but he is not competent to provide 
evidence that requires specialized medical knowledge or 
diagnostic skills, such as determining a leg length 
discrepancy.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  He also testified that he was not aware that he had 
a leg length discrepancy until he sought treatment for back 
pain in 1995.  The Board finds, therefore, that his 
assertions are not probative of whether the lower extremity 
defect pre-existed service.

Although the April 1981 X-ray study indicates that the right 
leg was then four millimeters longer than the left, that 
finding was made more than four years prior to when the 
veteran entered service, did not indicate whether he had 
reached skeletal maturity, and does not refute the finding 
that he had a defect in the right lower extremity prior to 
entering service that affected the length of the lower 
extremity.  The Board finds, therefore, that the April 1981 
X-ray study is not probative of whether there was a 
congenital or developmental defect in the veteran's right 
lower extremity prior to entering service.  See Vanerson v. 
West, 12 Vet. App. 254 (1999) (evidence indicating that a 
disorder did not pre-exist service does not preclude a 
finding that it did, if the contrary evidence is not 
probative).  For these reasons the Board finds that clear and 
unmistakable evidence demonstrates that the defect in the 
right lower extremity resulting in a leg length discrepancy 
existed prior to the veteran's entry on active duty, and that 
the presumption of soundness has been successfully rebutted.  
38 C.F.R. § 3.304(b).

The essential question remains as to whether the shortening 
of the right leg underwent an increase in severity during 
service, due to the May 1987 surgery or any other disease or 
injury.  The veteran began experiencing symptoms in the right 
lower leg in December 1985, about five months after he 
entered service.  Examination in March 1987 showed one-fourth 
inch shortening of the right lower extremity, in comparison 
to the left, and examination in May 1987 disclosed one-half 
inch shortening.  The right leg was, therefore, shorter than 
the left prior to any surgery being performed on the leg 
during service.  

Examination in December 1987 showed the leg lengths to be 
equal, and no abnormalities were found on examination when 
the veteran separated from service.  There is no further 
documentation of the comparable lengths of the lower 
extremities until April 1996, six years after the veteran 
separated from service, at which time Dr. McGraw determined 
that the right leg was 2.5 centimeters, or one inch, shorter 
than the left.  The veteran did not report having any 
symptoms attributable to a leg length discrepancy, including 
pain in the leg, back, or hip, until 1995.

Although Dr. McGraw documented the shortening of the right 
leg, he did not provide any cause or etiology for the 
abnormality.  The examiner in March 1999 found that the 
shortening of the right leg was due to the in-service 
surgery, but that opinion was based on the veteran's report 
that the right leg was one inch shorter than the left 
following the surgery, and without consideration of the pre-
service medical records.  As previously stated that opinion, 
which was based on the veteran's reported history and not 
supported by the contemporaneous evidence, is of no probative 
value in finding whether the pre-existing disorder was 
aggravated during service.  Godfrey, 8 Vet. App. at 121.

The examiner in September 1999 found that the leg length 
discrepancy had not been aggravated during service, because 
the shortening of the right leg documented in September 1999 
X-rays showed the shortening to be in the femur, not the 
lower leg where the osteotomy was performed.  The examiner 
also found that the in-service surgery had not resulted in 
any residual disability.  Because that opinion was based on 
review of the evidence in the claims file, and not the 
veteran's reported history, it is highly probative.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Based on review of the evidence in the claims file, Dr. Terek 
found that the in-service rotational re-alignment of the 
tibia and fibula could not have resulted in any additional 
shortening of the right leg, other than the trivial amount 
due to the thickness of the saw blade used to cut the bone.  
He also noted that the April 2000 CT scan reflected the same 
leg length discrepancy found prior to the surgery in May 
1987, that being one-half inch or 1.3 centimeters.  Because 
that opinion was provided by an orthopedic surgeon, was based 
on review of the medical evidence of record, and was 
supported by logical reasoning, it is highly probative.

Dr. Bash found that the pre-existing leg length discrepancy 
was aggravated by service.  He based that opinion, however, 
on the conclusion that the veteran had entered service with 
one-fourth inch shortening of the right leg, and that while 
in service he developed a limp, degenerative joint disease of 
the right knee, and right knee pain.  Although the veteran 
demonstrated a limp following the May 1987 surgery, no gait 
abnormalities were documented after the hardware was removed 
from the leg in March 1988.  The veteran testified that he 
had a limp since the May 1987 surgery, but that assertion is 
not supported by the contemporaneous records, which show no 
abnormalities after March 1988.  In addition, evidence of the 
veteran having been asymptomatic on entering service, and 
later developing symptoms of the pre-existing disorder, does 
not constitute aggravation in the absence of evidence of an 
increase in the underlying disorder.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002).

The reference to degenerative joint disease of the right knee 
during the separation examination was apparently based on the 
veteran's subjective complaint, in that the X-ray study in 
May 1989 did not show any degenerative changes in the right 
knee.  No additional X-rays were conducted during the 
separation examination.  The examiner in September 1999 
expressly found no evidence of arthritis in the knee, and 
none of the remaining medical records documents such a 
finding.  The right knee pain that the veteran experienced in 
service was alleviated by the May 1987 surgery, based on his 
own report, and cannot be considered in finding whether the 
pre-existing disorder was aggravated during service.  Verdon, 
8 Vet. App. at 529.

Dr. Bash also based his opinion on the finding that prior to 
the May 1987 osteotomy the right leg was one-fourth to one-
half inch shorter than the left, but that in April 1996 the 
right leg was found to be one-half inch (1.3 centimeters) to 
one inch shorter.  Although he stated that "to a reasonable 
degree of medical certainty" the increase in the leg length 
discrepancy occurred during service, he did not (1) provide 
any medical analysis of the surgical procedures performed 
during service; (2) account for the difference in the lengths 
of the femurs, which were not operated on in service; (3) 
consider whether the veteran had reached mature skeletal 
growth when he entered service; (4) account for the absence 
of any leg length discrepancy in December 1987; (5) 
articulate any reason why the increase occurred during rather 
than after service; or otherwise provide any rationale for 
his conclusion.  In addition, it is not clear what medical 
expertise a specialist in neuroradiology would have in 
assessing the affect of a skeletal surgical procedure, in 
that neuroradiology pertains to diagnostic radiology of 
diseases of the nervous system.  Stedman's Medical Dictionary 
1205 (26th Ed.).  The Board finds, therefore, that Dr. Bash's 
opinion is of low probative value in determining whether the 
defect in the right lower extremity was aggravated during 
service.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of the physician to provide a basis for 
his or her opinion goes to the weight or credibility of the 
evidence).

Dr. Bash found Dr. Terek's opinion deficient because Dr. 
Terek did not address the limp that the veteran demonstrated 
in service.  As previously stated, no abnormalities were 
shown following the March 1988 removal of the hardware, and 
the development of symptoms does not constitute aggravation.  
Davis, 276 F.3d at 1345.  He also interpreted Dr. Terek's 
reference to a "trivial" increase in the shortening of the 
leg as referring to the 2.5 centimeter discrepancy shown in 
April 1996, or the 1.3 centimeter discrepancy shown in April 
2000.  Dr. Terek was not referring to the additional 
shortening of the leg documented after the veteran's 
separation from service; Dr. Terek described as "trivial" any 
shortening of the bone due to the osteotomy, which was 
limited to the width of the bone saw.  

Dr. Bash also relied on the veteran having had documented 
back pain during service.  In summarizing the evidence, 
however, the only documented back pain referenced by Dr. Bash 
occurred in 1984, prior to the veteran's entry on active 
duty.  The Board finds no contemporaneous evidence of any 
complaints or clinical findings pertaining to a low back 
disorder during service.  The veteran has claimed entitlement 
to service connection for the low back as secondary to the 
shortening of the right leg.  Dr. Terek was not required to 
provide an opinion on the etiology of the low back complaints 
documented in 1996, because he did not find that shortening 
of the right leg had been aggravated by service.

For the reasons discussed, the Board finds that the opinions 
of the examiner in September 1999 and Dr. Terek are more 
probative than the opinions of the examiner in March 1999 and 
Dr. Bash, and that there was no increase in the underlying 
defect resulting in shortening of the right leg during active 
service.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases for 
doing so).  The presumption of aggravation does not, 
therefore, apply.  Because the defect resulting in shortening 
of the right leg was not aggravated during service, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for shortening of the right 
leg.

The veteran has also claimed entitlement to service 
connection for a low back disorder.  As previously stated, 
the service medical records are silent for any complaints or 
clinical findings related to a back disorder, and the veteran 
does not claim otherwise.  He asserts that his low back 
symptoms are secondary to the shortening of the right leg.  
Because the Board has determined that service connection for 
shortening of the right leg is not warranted, there is no 
basis for awarding service connection for a low back 
disorder.  The Board has also determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disorder.


ORDER

The claim of entitlement to service connection for shortening 
of the right leg is denied.

The claim of entitlement to service connection for a low back 
disorder is denied.




		
	Charles E. Hogeboom
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

